 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY THOMAS BUTLER,                            No. 2:18-cv-2673 CKD P
12                       Plaintiff,
13           v.                                         ORDER
14    IANNONE M., et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this federal civil

18   rights action filed pursuant to 42 U.S.C. § 1983. On April 30, 2019, the court screened plaintiff’s

19   complaint and found service appropriate as to some defendants and dismissed other defendants

20   with leave to amend. ECF No. 6. The court gave plaintiff the option of: 1) proceeding

21   immediately on the claims found cognizable under the Eighth Amendment, the ADA and the

22   Rehabilitation Act; or, 2) filing an amended complaint. Id. Plaintiff was ordered to complete the

23   notice of election form by choosing only one of the previously described two options. Id. On

24   May 28, 2019, plaintiff returned the notice of election form, but chose an option that was not

25   available to him. ECF No. 9. The court gave plaintiff another chance to complete the notice of

26   election form by order dated June 3, 2019. ECF No. 11. Plaintiff has returned the second notice

27   of election form choosing to proceed immediately on the claims found cognizable. ECF No. 12.

28   However, plaintiff also included additional documents attached to the notice indicating that he
 1   wants to add more claims to his complaint. ECF No. 12 at 2-12. Plaintiff cannot choose both
 2   option number one and option number two. He may choose only one of the options.
 3           The court will give plaintiff one last opportunity to complete the attached notice of
 4   election form by selecting only one of the two options. If plaintiff fails to return the notice of
 5   election form or selects an option that is not available, the court will simply issue an order
 6   allowing plaintiff additional time to file an amended complaint.
 7           Also pending before the court is plaintiff’s motion for the appointment of counsel. ECF
 8   No. 10. District courts lack authority to require counsel to represent indigent prisoners in section
 9   1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In exceptional
10   circumstances, the court may request an attorney to voluntarily represent such a plaintiff. See 28
11   U.S.C. § 1915(e)(1); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v.
12   Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). When determining whether “exceptional
13   circumstances” exist, the court must consider plaintiff’s likelihood of success on the merits as
14   well as the ability of the plaintiff to articulate his claims pro se in light of the complexity of the
15   legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (district court did not
16   abuse discretion in declining to appoint counsel). The burden of demonstrating exceptional
17   circumstances is on the plaintiff. Id. Circumstances common to most prisoners, such as lack of
18   legal education and limited law library access, do not establish exceptional circumstances that
19   warrant a request for voluntary assistance of counsel.
20           Having considered the factors under Palmer, the court finds that plaintiff has failed to
21   meet his burden of demonstrating exceptional circumstances warranting the appointment of
22   counsel at this time.
23           Accordingly, IT IS HEREBY ORDERED that:
24           1. Plaintiff shall complete and return the attached notice of election form within 14 days
25   from the date of this order.
26           2. Plaintiff’s request for the appointment of counsel (ECF No. 10) is denied without
27   prejudice.
28   /////
                                                          2
 1   Dated: June 26, 2019
 2

 3

 4

 5

 6

 7

 8

 9

10
     12/butl2673.31plus
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                            3
 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY THOMAS BUTLER,
                                                     No. 2:18-cv-2673 CKD P
12               Plaintiff,
     v.                                              PLAINTIFF’S THIRD NOTICE OF ELECTION
13
     IANNONE M., et al.,
14
                 Defendants.
15

16   Choose ONLY ONE OPTION listed below by placing an “X” in front of the number.
17   Do NOT make any additions or changes to this form.
18   Return ONLY THIS FORM with no attachments.
19
     _____ 1).        Proceed immediately on the current complaint as screened by the court.
20

21                    OR
22
     _____ 2).        Delay my case by changing the complaint in any way.
23

24
     DATED:
25

26
                                                           ________________________________
27                                                         Plaintiff
28
                                                       4
